DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Response to Amendment
The amendments filed on 01/07/2022 have been entered.  Claims 1 and 6 have been amended.  No new claims have been added.  The amendments to claim 1 are sufficient to overcome the prior rejection under 35 U.S.C. 103; therefore, the rejection of claim 1 has been withdrawn.  Currently, claims 1-13 remain pending.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.  Applicant argues that modifying Bolz by attaching a catheter, like the one .
Regarding the first argument, found on Page 6 of “Remarks”, Applicant argues that if a catheter were secured within the channel portion of Bolz at the attachment for the hose line, the intended purpose of the device of Bolz would be frustrated.  However, Bolz discloses the channel portion has, “an attachment for connection to a hose line serving as a patient line, which hose line leads to a catheter that can be delivered intravenously to the patient,” see p. [0022].  Modifying the device of Bolz to incorporate the teachings of Hillstead by including a catheter secured within the catheter adapter at the channel portion of Bolz would merely take out the “middle man”, i.e., the hose line, thereby providing the device with a simpler design that achieves the same purpose (i.e., fluid delivery to a catheter).
Regarding the second argument, also found on Page 6 of “Remarks”, Applicant argues that if a catheter were secured within the channel portion of Bolz at the attachment for connection to a fluid line, the intended purpose of the device of Bolz (i.e., having two open attachments) would be frustrated.  However, it is well known in the art that a standard catheter has a lumen running therethrough, and therefore the lumen of the adapter would still be open if the catheter of Hillstead were attached to the channel portion of Bolz.
Applicant further argues that the amendment to claim 6 “wherein a longitudinal cross-section of the protrusion comprises a first straight edge proximate the first face and a second straight edge proximate the second face” is not taught or suggested in the cited references.  The Examiner respectfully disagrees.  As shown with more clarity in 

Reference Figure 1: Annotated Bolz FIG. 2

    PNG
    media_image1.png
    267
    358
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. (US 20160089529 A1) in view of Hillstead et al. (US 5755702 A).

Regarding claim 6, Bolz teaches (see FIG. 1-4):
A catheter assembly (i.e., a connector device for a fluid system / catheter, see Abstract and p. [0003]), comprising:
a catheter adapter (connector device: 1) having a distal end (i.e., end comprising channel portion: 5, see Reference Figure 1 above), a proximal end (i.e., end comprising attachment port: 6, see Reference Figure 1 above), a lumen extending between the distal end and the proximal end (see Reference Figure 1 above), a side port (see Reference Figure 1 above, 
a septum (see Reference Figure 1 above, elastically flexible closure membrane: 7) disposed within the lumen of the catheter adapter (1) (see p. [0024]); and
the deflector (13) comprising a protrusion (see Reference Figure 1 above), wherein the protrusion comprises a first face proximate the lumen of the side port (4) (i.e., the face extending at an angle from the distal end of the side port before the deflector, see Reference Figure 1 above), wherein the protrusion comprises a second face proximate the lumen of the catheter adapter (1) (i.e., the face extending proximally along the central axis of the lumen of the catheter adapter, starting at the deflector, see Reference Figure 1 above), wherein a longitudinal cross-section of the protrusion comprises a first straight edge (see Reference Figure 1 above) proximate the first face (i.e., the distal end of the side port before the deflector) and a second straight edge (see Reference Figure 1 above) proximate the second face (i.e., the face extending proximally starting at the deflector), wherein the first straight edge and the second straight edge meet to form a V-shape (evident from Reference Figure 1 above), wherein the deflector (13) is configured to direct fluid flowing from the side port (4) into 
However, Bolz does not explicitly disclose: a catheter secured within the catheter adapter and extending distally from the catheter adapter.  Bolz does disclose “The channel portion 5 pointing downwards in FIGS. 1 to 3 has, in the area of its lower front end, an attachment for connection to a hose line serving as a patient line, which hose line leads to a catheter that can be delivered intravenously to the patient,” see p. [0022], so the catheter adapter taught by Bolz is, in fact, configured to be attached to a hose line / catheter.  Hillstead, in a similar field of endeavor, teaches a catheter assembly (see Abstract) featuring a catheter adapter (see FIG. 1, sheath introducer: 10) comprising a catheter (see FIG. 1, cannula: 80) secured within the catheter adapter (10) and extending distally from the catheter adapter (10) (see Col. 5, Lines 51-59).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bolz to incorporate the teachings of Hillstead by attaching a catheter, like the one taught by Hillstead, to be secured within the catheter adapter, taught by Bolz, and extending distally from the catheter adapter, for the purpose of providing a fluid pathway for a therapeutic fluid from a catheter adapter to the patient’s blood vessel during a medical procedure (see Hillstead, Col. 1, Lines 39-41).

Regarding claim 7, Bolz teaches (see FIG. 1-4):
The catheter assembly of claim 6, wherein the first face is sloped outwardly toward a middle of the lumen of the side port (4) (see Reference Figure 1 above).

Regarding claim 8, Bolz teaches (see FIG. 1-4):
The catheter assembly of claim 7, wherein the first face is curved (see Reference Figure 1 above—Examiner notes the first face curves at its distal-most end where it meets deflector: 13).

Regarding claims 9-10, Bolz teaches the claimed invention substantially as claimed, as set forth above in claim 6.  However, Bolz does not explicitly disclose: an extension tube having a distal end integrated with the side port; or a connector disposed at a proximal end of the extension tube.  Hillstead, in a similar field of endeavor, teaches an extension tube (96) having a distal end integrated with the side port (90), and further comprising a connector (98) disposed at a proximal end of the extension tube (96) (see Col. 5, Line 60 – Col. 6, Line 15).  The Examiner points to Hillstead, FIG. 1, noting the extension tube (96) can be oriented such that the connector (98) is located proximal to the end of the extension tube (96) connected to the side port (90).  Therefore, the extension tube (96) comprises a distal end integrated with the side port (90) and a proximal end integrated with a connector (98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bolz to incorporate the teachings of Hillstead by attaching an extension tube and a connector, like the ones taught by Hillstead, to be secured to the side port, taught by Bolz, for the purpose of providing an additional fluid pathway for a therapeutic fluid from a connector, through the side port, further through the lumen of the catheter adapter, and to the patient during a medical procedure when the attachment port is occupied by a catheter or the like.  For 

Regarding claim 11, Bolz teaches (see FIG. 1-4):
The catheter assembly of claim 6, wherein the lumen of the side port (4) is disposed at about 45° with respect to a longitudinal axis of the catheter assembly (1) (see FIG. 2 and p. [0022] discussing the side port 4 is connected to the catheter assembly 1 in a Y-shape).
The Examiner notes that, based on FIG. 2, the side port (4) appears to be angled close to 45 degrees from the longitudinal axis of the catheter assembly.  Since the claimed range of “about 45°” shows no criticality to the function of the device, it has been held that if the claimed range lies inside the range disclosed by prior art (i.e., Bolz shows the side port is angled in a Y-shape, which one of ordinary skill in the art would interpret as greater than 0 degrees and less than 90 degrees), a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP § 2144.05.

Regarding claim 13, Bolz teaches (see FIG. 1-4):
The catheter assembly of claim 6, wherein the first straight edge proximate the first face is disposed on a distal side of a longitudinal axis of the lumen of the side port (4) (see Reference Figure 1 above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. (US 20160089529 A1) in view of Hillstead et al. (US 5755702 A), as applied to claim 6 above, and further in view of Brimhall et al. (US 5810780 A).

Regarding claim 12, the modified device of Bolz and Hillstead teaches the claimed invention substantially as claimed, as set forth above in claim 6.  However, the modified device of Bolz and Hillstead does not explicitly disclose: a needle hub and an introducer needle extending from the needle hub, wherein the needle hub is coupled to the proximal end of the catheter adapter.  Brimhall, in the same field of endeavor, teaches a needle hub (see FIG. 1, member 41) and an introducer needle (see FIG. 1, member 40) extending from the needle hub (41), wherein the needle hub (41) is coupled to the proximal end of a catheter adapter (see FIG. 1, member 21). The Examiner notes that Brimhall has defined “distal” to mean closer to the patient during operation and “proximal” to mean farther away from the patient during operation. These definitions are evident in FIG. 1, wherein the distal portion (49) of the needle (40) is located axially to the right of proximal portion (48) of the needle (40), thus being closer to the patient during operation, as discussed in Col. 3, Lines 64-67 and Col. 4, Lines 1-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Bolz and Hillstead by incorporating a needle hub, taught by Brimhall, to the proximal end of the catheter adapter, taught by Bolz, further comprising an introducer needle extending from the needle hub, for the purpose of using the catheter assembly to pierce the skin of a .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of claim 1 submitted on 01/07/2022 could either not be found or was not suggested in the prior art of record.  With respect to claim 1, the prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature of: “a central axis of the lumen of the side port intersects a distal face of the septum” in combination with the other elements recited in the independent claim.
The closest relevant prior art reference is Bolz et al. (US 20160089529 A1) which teaches (see FIG. 1-4):  A catheter assembly (i.e., a connector device for a fluid system / catheter, see Abstract and p. [0003]), comprising: a catheter adapter (connector device: 1) having a distal end (i.e., end comprising channel portion: 5, see Reference Figure 1 above), a proximal end (i.e., end comprising attachment port: 6, see Reference Figure 1 above), a lumen extending between the distal end and the proximal end (see Reference Figure 1 above), and a side port (see Reference Figure 1 above, channel portion: 4), the side port (4) having a lumen in fluid communication with the lumen of the catheter adapter (1) (see p. [0022]), wherein the lumen of the side port is distally-facing (see Reference Figure 1 above—the Examiner notes that the lumen of the side port is bi-directional and necessarily teaches the lumen of the catheter adapter is permanently axially fixed / unmovable with respect to the longitudinal axis of the catheter adapter); and a septum disposed within the lumen of the catheter adapter (see Reference Figure 1 above, elastically flexible closure membrane: 7).
	However, Bolz does not teach a catheter secured within the catheter assembly, nor does Bolz teach the features discussed above as recited in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/EMILY J BECKER/Examiner, Art Unit 3783

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783